Citation Nr: 1747729	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee condition, to include left knee degenerative arthritis, status post left knee surgery. 
 
2. Entitlement to service connection for a right knee condition, to include right knee strain and degenerative joint disorder (DJD).

3. Entitlement to service connection for asbestosis due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971. The Veteran served in the Republic of Vietnam and was awarded the Vietnam Service Medal with 3 bronze service stars. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. A Notice of Disagreement (NOD) was filed in April 2013. A Statement of the Case (SOC) was issued in September 2013. A substantive appeal (VA Form-9) was filed in October 2013. A Supplemental Statement of the Case (SSOC) was issued in May 2016.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is of record. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issues of entitlement to service connection for left and right knee conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The preponderance of the evidence is against a finding of a probative diagnosis of asbestosis.


CONCLUSION OF LAW

The criteria for establishing service connection for asbestosis have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Assist and Notify

In a January 2012 letter, VA notified the Veteran of the evidence required to substantiate his claim. The Veteran was informed of the evidence VA would attempt to obtain and of the evidence that the Veteran was responsible for providing. See Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103, 5103A; see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). The Board finds that the VCAA requirements to notify and assist have been satisfied in this appeal.



II. Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See U.S.C.A §1110. As in the current appeal, in the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for asbestosis and maintains that he was exposed to asbestos in service.  He contends that he was diagnosed with asbestos in 2000 after testing negative for the condition in 1990.

Upon review, the record evidence reflects that a diagnosis of asbestosis was indicated in approximately 2001.  A September 2003 private treatment record indicates that the Veteran was employed as a pipefitter, welder, and foreman and that he had some exposure to asbestos materials "from a distance."  At the time of the September 2003 examination, the Veteran related that he had not recently worked around or with asbestos materials.  A May 2010 VA treatment record indicates that the Veteran was given a provisional diagnosis of asbestosis.

In August 2012, the Veteran was afforded a VA respiratory conditions examination.  The Veteran was diagnosed with asbestosis.  A chest x-ray revealed subtle deformities to the dome of the right diaphragm and lateral aspect of the left diaphragm - consider very early plaques, but was otherwise normal.  Post-bronchodilator pulmonary function testing (PFT) revealed forced vital capacity (FVC) at 98 percent predicted. Diffusion capacity of the lung for carbon monoxide (DLCO) was not indicated in the Veteran's particular case.  The examiner opined that there were no medical records in the Veteran's claims file pertaining to asbestos exposure, and that he could not offer an opinion without resort to mere speculation.

Upon reviewing the August 2012 chest x-ray, Dr. D.P. determined that there was no plain radiographic evidence of asbestosis or definitive plaquing and ruled out early diaphragmatic plaques.

The Veteran's private physician, Dr. P.P., diagnosed the Veteran was asbestosis in July 2013.

A March 2016 VA respiratory conditions examination indicated that the Veteran was diagnosed with asbestosis in 2003.  The examiner noted the Veteran's civilian occupation after service from 1968 to 2011 was as a pipe fitter, which, according to the examiner, is known to be associated with asbestos exposure.  The examiner opined that while it is possible that the Veteran may have been exposed to asbestos fibers during his 3 years in the US Army as an 63C20 Track Vehicle Mechanic, and that it was even more likely that the Veteran was exposed to asbestos during his 30 plus years as a civilian pipe fitter and welder, the Veteran did not meet the criteria for a diagnosis of asbestosis.  The examiner observed that the Veteran's last PA/LAT chest x-ray in August 2012 was normal.  According to the examiner, a "B" reading (for pneumoconioses) of the chest x-ray revealed that there was "no plain radiographic evidence for asbestosis or definitive plaquing." The VA examiner further noted that the Veteran's August 2012 PFT was normal. The examiner related that despite the September 2003 clinical note from Dr. P.P., that there was no available medical evidence of record that supported a diagnosis of asbestosis.  Based upon the clinical evidenced currently available, the examiner determined that the Veteran did not have asbestosis.

Based on the foregoing evidence, the Board determines that service connection for asbestosis due to asbestos exposure is not warranted, as the preponderance of the evidence is against a probative diagnosis of asbestosis. 

The Board observes that it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30   (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this function, the Board does and can attach significant probative value and weight to the August 2012 chest x-ray and PFT, as these diagnostic data were interpreted as showing normal findings.  Most critically, the Board considers Dr. P.P.'s assessment that the Veteran's chest x-ray did not reveal plain radiographic evidence of asbestosis or definitive plaquing.  Additionally, the March 2016 VA examiner determined that the Veteran did not meet the criteria for a diagnosis of asbestosis due to his normal August 2012 chest x-ray and PFT.  As such, the previous diagnoses of asbestosis are of diminished probative value, as they are not supported by the objective clinical data and sound reasoning for the medical conclusions.  See Nieves-Rodriguez, supra; see also Obert, supra. 

The Board recognizes the Veteran's belief that he is entitled to service connection for asbestosis.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the Veteran is not considered competent to provide a diagnosis of asbestosis.  See Khanna v. Shinseki, 24 Vet. App. 428, 435 (2011).  Competent statements are limited to that which the Veteran has actually observed and is within the realm of his personal knowledge; such knowledge comes to the Veteran through use of his senses - that which is heard, felt, seen, smelled, or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experienced symptoms related to asbestosis such as shortness of breath and coughing.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a competent opinion on a complex medical matter such as diagnosing asbestosis.  See Jandreau v. Nicholson, 492 F.3d 1372 n.4 (Fed. Cir. 2007).  In considering the totality of the clinical and lay evidence, the Board affords no significant probative value to the Veteran's statements.  

In view of the foregoing, as the preponderance of the evidence is against a finding of a probative diagnosis of asbestosis, the claim fails as the first element of service connection is not established.  See Brammer, supra.  It is therefore unnecessary to address any other element of service connection.  In reaching this determination, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.  The appeal is denied.


ORDER

Entitlement to service connection for asbestosis due to asbestos exposure is denied. 


REMAND

Right and Left Knee Disorders 

The Board notes that the existence of a present disability of the right and left knees is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal. These records contain a diagnosis of a left knee disorder, variously diagnosed as left knee medial cartilage or meniscus tear; left knee degenerative arthritis, status post left knee surgery, and right knee sprain. Service treatment records (STRs) indicate an in-service injury to the Veteran's right leg and complaints of leg pain. However, the remaining inquiry is whether the evidence demonstrates that the Veteran's currently diagnosed right and left knee disorders incurred in service or as a result of service. 

The Veteran was afforded a VA knee and leg conditions examination in August 2012. The examiner confirmed the Veteran's right and left knee diagnoses. However, the examiner opined that he could not render an opinion without resort to mere speculation as there were no medical records pertaining specifically to the Veteran's knee symptoms. As such, an addendum medical opinion will provide clarification as to whether the Veteran's currently diagnosed right and left knee disorders were incurred in or are a result of the Veteran's military service. With respect to the need for a medical opinion, the Board notes the April 1968 complaint of sore legs and the May 1968 diagnosis of a pulled hamstring, rule out stress fracture of femur of the right leg and right distal femur tendonitis. A May 1968 STR also indicated that the Veteran was placed on light duty for 3 weeks in relation to his right leg injury. The Board also observes the Veteran's testimony to the effect that he was forced to march with crutches during basic training which he believes caused his current right and left knee disorders.   

Under the circumstances, the Board finds that the requirements for obtaining a VA addendum medical opinion have been satisfied.  Because a medical nexus opinion has not yet been provided, further development is required.

Accordingly, the case is REMANDED for the following action:

1. Arrange to have a VA orthopedic specialist provide a medical opinion with respect to each such diagnosed disability of the right and left knees.  The physician should clearly identify all current disability(ies) of the right and left knees.  

The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to the physician designated to provide a report on whether the Veteran's currently diagnosed right and left knee disorders are a result of service. The addendum medical opinion should include a discussion of the Veteran's documented history and assertions.

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any left knee disorder, to include as variously diagnosed as left knee medial cartilage or meniscus tear; left knee degenerative arthritis, status post left knee surgery, and any right knee disorder, which the Veteran now has, had its onset during service or is otherwise related to any disease or injury incurred in service.

The examiner should set forth all previous examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all remand by the Board of Veterans' Appeals or by the United States Court of 

Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


